       Case 3:18-cv-03091-WHA Document 50 Filed 04/03/19 Page 1 of 5



 1   MAYER BROWN LLP
     DALE J. GIALI (SBN 150382)
 2   dgiali@mayerbrown.com
     KERI E. BORDERS (SBN 194015)
 3   kborders@mayerbrown.com
     REBECCA B. JOHNS (SBN 293989)
 4   rjohns@mayerbrown.com
     350 South Grand Avenue, 25th Floor
 5   Los Angeles, CA 90071
     Telephone: (213) 229-9500
 6   Facsimile: (213) 625-0248

 7   Attorneys for Defendant
     LOGITECH, INC.
 8

 9                              UNITED STATES DISTRICT COURT

10                             NORTHERN DISTRICT OF CALIFORNIA

11                                      SAN FRANCISCO DIVISION

12
     JAMES PORATH, individually on behalf of all     Case No. 3:18-cv-03091-WHA-DMR
13   others similarly situated individuals,
                                                     STIPULATION AND ORDER (AS MODIFIED)
14                        Plaintiffs,                CONTINUING TELEPHONIC
                                                     PRE-SETTLEMENT CONFERENCE
15            v.                                     FROM APRIL 5, 2019 UNTIL AUGUST
                                                     5, 2019
16   LOGITECH, INC., a California corporation,
                                                     Complaint Filed: May 23, 2018
17                        Defendant.
                                                     Magistrate Judge: Honorable Donna M. Ryu
18

19

20

21

22

23

24

25

26

27

28
                           STIPULATION CONTINUING TELEPHONIC PRE-SETTLEMENT CONFERENCE;
                                                           CASE NO. 3:18-CV-03091-WHA-DMR
     731915292.1
       Case 3:18-cv-03091-WHA Document 50 Filed 04/03/19 Page 2 of 5



 1            Plaintiff James Porath (“Plaintiff”) and defendant Logitech, Inc. (“Logitech”)

 2   (collectively, the “Parties”) by and through their respective counsel of record, enter into the

 3   following stipulation to continue the telephonic pre-settlement conference before Magistrate

 4   Judge Donna M. Ryu, currently set for April 5, 2019, pursuant to the following record:

 5            WHEREAS, on November 5, 2018, a settlement conference in this case was scheduled

 6   for May 2, 2019, at 10:00 a.m., in front of the Honorable Judge Donna M. Ryu (ECF No. 32);

 7            WHEREAS on February 13, 2019, the United States Court of Appeals for the Ninth

 8   Circuit granted Logitech’s emergency motion to stay the above-captioned proceedings pending

 9   resolution of a petition for a writ of mandamus that Logitech filed with the Ninth Circuit (See

10   Case No. 19-70248, at ECF No. 3);

11            WHEREAS, on March 18, 2019, due to a scheduling issue, the Court continued the

12   Settlement Conference set for May 2, 2019 at 10:00 a.m., and instead set a pre-settlement

13   conference telephone call for April 5, 2019 at 11:30 a.m. to discuss timing and preparation for an

14   in-person settlement conference (ECF No. 48);

15            WHEREAS, on March 21, 2019, the Ninth Circuit indicated that it would set the oral

16   argument on Logitech’s petition for a writ of mandamus for July, August, or September of 2019

17   (Case No. 19-70248, at ECF No. 9);

18            WHEREAS, the Ninth Circuit has not yet set a date for oral argument, and the district

19   court proceedings remain stayed;

20            WHEREAS, the Parties have met and conferred and have agreed that in light of the above

21   record, it is in the interest of judicial economy to continue the pre-settlement telephone

22   conference until August 5, 2019, or a date thereafter as is convenient to the Court, at which point

23   the parties may have additional information about the status of the mandamus petition and when

24   the Ninth Circuit intends to hear oral argument;

25            WHEREAS, the Parties have not previously sought a continuation of any settlement or

26   pre-settlement conference; and

27            WHEREAS, the continuation of the pre-settlement conference telephone call will not

28
                                                        1
                              STIPULATION CONTINUING TELEPHONIC PRE-SETTLEMENT CONFERENCE;
                                                              CASE NO. 3:18-CV-03091-WHA-DMR
     731915292.1
       Case 3:18-cv-03091-WHA Document 50 Filed 04/03/19 Page 3 of 5



 1   impact any previously scheduled dates in this matter;

 2            NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and between

 3   the Parties and through their respective counsel, subject to approval from the Court, that:

 4            1.    The pre-settlement telephone conference currently set for April 5, 2019 will be

 5   continued until August 5, 2019, or on another date thereafter that is available on the Court’s

 6   calendar.

 7

 8   Dated: April 2, 2019                               EDELSON PC
                                                        Rafey Balabanian
 9                                                      Todd Logan

10

11                                                      By:/s/ Todd Logan
                                                                Todd Logan
12                                                      Attorneys for Plaintiff and the Putative Class

13

14

15                                                      MAYER BROWN LLP
     Dated: April 2, 2019
                                                        Dale J. Giali
16                                                      Keri E. Borders
                                                        Rebecca B. Johns
17

18
                                                        By: /s/ Dale J. Giali
19                                                              Dale J. Giali
                                                        Attorneys for Defendant Logitech, Inc.
20

21

22

23

24

25

26

27

28
                             STIPULATION CONTINUING TELEPHONIC PRE-SETTLEMENT CONFERENCE;
                                                             CASE NO. 3:18-CV-03091-WHA-DMR

     731915292.1
       Case 3:18-cv-03091-WHA Document 50 Filed 04/03/19 Page 4 of 5



 1                                             ATTESTATION

 2
              I, Dale J. Giali, hereby attest, pursuant to N.D. Cal. Local Rule 5-1(i)(3) that concurrence
 3
     to the filing of this document has been obtained from each signatory.
 4

 5
                                                        By: /s/ Dale J. Giali
 6                                                          Dale J. Giali
                                                        Attorneys for Defendant Logitech, Inc.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                              STIPULATION CONTINUING TELEPHONIC PRE-SETTLEMENT CONFERENCE;
                                                              CASE NO. 3:18-CV-03091-WHA-DMR

     731915292.1
       Case 3:18-cv-03091-WHA Document 50 Filed 04/03/19 Page 5 of 5



 1                                       ORDER (AS MODIFIED)

 2            Pursuant to stipulation, it is SO ORDERED that:
 3            1.     The pre-settlement telephone conference currently set for April 5, 2019
 4   at 11:30 a.m. is continued until August 5, 2019 at 11:30 a.m. Counsel shall use the same call-in
 5   information that has been provided to them via e-mail on March 18, 2019 by Judge Ryu's
                                                                   S DISTRICT
 6   Courtroom Deputy.                                         TA
                                                                 TE           C




                                                                               O
                                                           S




                                                                                U
                                                          ED




                                                                                 RT
                                                                            ERED




                                                      UNIT
                                                                      O ORD D
                                                               IT IS S   DIFIE
 7           April 3, 2019
     DATED: _________________                                     AS MO
                                                      _______________________________




                                                                                        R NIA
                                                                       M. Ryu




                                                      NO
                                                                Donna
                                                      HON.Judge DONNA          M. RYU




                                                                                       FO
 8




                                                       RT




                                                                                   LI
                                                        ER




                                                           H




                                                                                   A
                                                                             C
                                                      United
                                                           N
                                                                  States
                                                             D IS T
                                                                    RICT
                                                                         O Magistrate Judge
                                                                           F

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                             STIPULATION CONTINUING TELEPHONIC PRE-SETTLEMENT CONFERENCE;
                                                             CASE NO. 3:18-CV-03091-WHA-DMR

     731915292.1
